Citation Nr: 0700400	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective dated, prior to April 21, 
2001, for service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran's served on active duty from November 1960 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida, which granted service connection for 
this disorder.

FINDING OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal, the Board received specific notification from the 
veteran that he was withdrawing the claim he had appealed to 
the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  

A hearing was to be held before the undersigned in December 
2006.  However, in a statement received at the Board in 
November 2006, the veteran's representative  withdrew the 
veteran's appeal.  The Board has accepted this statement as 
the veteran's request to withdraw this appeal.

ORDER

Entitlement to an earlier effective dated, prior to April 21, 
2001, for service connection for asbestosis is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


